JUDGE HARDIN
delivered the opinion of the court:
If it was true, as alleged by the defendant, that the order for one hundred dollars was drawn by Thomas on Proctor, in consideration of the price of a slave sold to Thomas by the appellee, which, shortly afterwards,, be*178came free by the amendment of the Federal Constitution, that contract did not import a guaranty, of the service the slave might render; and the abolition of slavery, by the action' of the government, was a contingency, like tha,t of the death or escape of the slave, to be risked by the purchaser; and the fact that it happened, was no such failure of consideration as would constitute a defense to the action.
As to the other point raised, that the order was con- • structively an assignment of part of a judgment, and imposed on the appellee the duty of proceeding to enforce it, before looking to the drawer of the- order, we do not so regard it; but, in our opinion, the circuit court properly treated it as the evidence of an indebtedness from the appellant to the appellee, which the latter might enforce on the refusal of Proctor to accept or pay the ■ order.
Wherefore, the judgment is affirmed.